—In an action to recover damages for personal injuries, the defendants appeal from so much of an order of the Supreme Court, Kings County (Barasch, J.), dated December 16, 1999, as denied their cross motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the cross motion is granted, and the complaint is dismissed.
The defendants, on their cross motion for summary judgment, established a prima facie case that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and the plaintiff did not oppose the cross motion (see, Schwartz v Dumbrowsky, 282 AD2d 597). Moreover, the plaintiff’s contentions as to the reason for her failure to oppose the defendants’ cross motion are dehors the record and cannot be considered on the appeal. Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.